EXHIBIT 11
               Research



               Case Report/Case Series

               Gadolinium-Associated Plaques
               A New, Distinctive Clinical Entity
               Robert M. Gathings, MD; Raveena Reddy, MD; Daniel Santa Cruz, MD; Robert T. Brodell, MD




                  IMPORTANCE A new condition, gadolinium-associated plaques (GAP), is reported in
                  2 patients. It is related to a particular type of gadolinium (gadodiamide) used for
                  contrast-enhanced radiologic studies.

                  OBSERVATIONS Erythematous plaques, 0.5 to 2.5 cm in diameter, were pruritic in one case
                                                                                                                             Author Affiliations: University of
                  and asymptomatic in a second case. Findings from the histopathologic examination revealed                  Mississippi Medical Center, Jackson
                  eosinophilic, collagenous, round or ovoid bodies (sclerotic bodies) in various stages of                   (Gathings); Department of Pathology,
                  calcification. Previously, these sclerotic bodies were thought to be pathognomonic for                     University of Mississippi Medical
                                                                                                                             Center, Jackson (Reddy); WCP
                  nephrogenic systemic fibrosis (NSF) in the setting of chronic renal disease with associated                Laboratories Inc, St Louis, Missouri
                  gadolinium exposure. Neither patient had NSF, while only 1 of these patients had renal                     (Santa Cruz); Department of
                  disease. The patient who did not have renal disease received high doses of gadolinium.                     Dermatology, University of
                                                                                                                             Mississippi Medical Center, Jackson
                                                                                                                             (Brodell); Department of
                  CONCLUSIONS AND RELEVANCE Physicians should be aware that GAP can occur without NSF                        Dermatology, University of Rochester
                  or renal disease and is associated with the use of radiologic dyes. Sclerotic bodies have been             School of Medicine and Dentistry,
                  reported only in association with gadolinium exposure (eg, gadodiamide) either in the                      Rochester, New York (Brodell).
                  sclerotic skin in NSF or in GAP.                                                                           Corresponding Author: Robert T.
                                                                                                                             Brodell, MD, Department of
                                                                                                                             Dermatology, University of
                  JAMA Dermatol. 2015;151(3):316-319. doi:10.1001/jamadermatol.2014.2660                                     Mississippi Medical Center, 2500 N
                  Published online November 12, 2014.                                                                        State St, Jackson, MS 39216
                                                                                                                             (rbrodell@umc.edu).




               A
                        rare, distinctive histopathologic feature, the sclerotic           weeks failed to resolve the signs or symptoms. The patient’s
                        body, has been linked to gadolinium exposure in pa-                medical history was significant for cervical spine disease, pros-
                        tients with chronic renal disease.1-5 Sclerotic bodies are         tate carcinoma, hypothyroidism, varicella, and gallstones. He
               generally associated with nephrogenic systemic fibrosis (NSF).2             received multiple magnetic resonance imaging scans and was
               These eosinophilic, round or oval laminated collagen glob-                  exposed to 20 mL of gadodiamide contrast dye (OmniScan; GE
               ules contain scattered solitary cells with plump nuclei, as if in           Healthcare) in August 2008, September 2008, January 2009,
               lacunae. Focal calcification and surrounding whirled fibro-                 February 2010, and January 2011 (total, 100 mL). His medica-
               blasts complete the histopathologic features.1-5 We describe 2              tion regimen included aspirin, divalproex sodium, levothy-
               patients without NSF who developed erythematous plaques                     roxine sodium, methocarbamol, a combination of naphazo-
               that demonstrated sclerotic bodies on histopathologic exami-                line hydrochloride and pheniramine maleate, and omeprazole.
               nation after exposure to gadolinium-based contrast. In addi-                Six erythematous annular plaques were present on the dorsal
               tion, 1 of the 2 patients had no evidence of renal disease. We              hands ranging from 0.5 to 2.0 cm in diameter. Fine papules were
               propose the name gadolinium-associated plaques (GAP) for this               noted at the periphery and scaling was absent (Figure 1). The
               clinical entity.                                                            clinical differential diagnosis included granuloma annulare, an-
                                                                                           nular elastolytic granuloma, and cutaneous sarcoidosis. A
                                                                                           6-mm punch biopsy specimen demonstrated discrete round
                                                                                           and oval areas of eosinophilic, finely laminated, amorphous
               Report of Cases                                                             material surrounded by spindled fibrocytes, diagnostic of scle-
               Case 1                                                                      rotic bodies (Figure 2, A and B). Solitary cells with plump nu-
               A man in his 80s presented with an 18-month history of a pru-               clei were present within the sclerotic bodies, resembling os-
               ritic, burning rash on both hands. No other skin lesions were               teocytes within the bone matrix. In some areas, the amorphous
               present except actinic poikiloderma in sun-exposed areas. The               material was centrally calcified, and in others it was com-
               broad areas of hardened skin with fibrotic nodules and joint                pletely calcified. No osteoma or cartilagenous tissue was iden-
               contractures typical of NSF were not present. Previous treat-               tified. No basaloid cells of the type seen in pilomatricoma were
               ment with a combination of clotrimazole and betamethasone                   present. A Masson trichrome stain revealed blue staining typi-
               dipropionate cream (Lotrisone) twice daily for 8 weeks and                  cal of the sclerotic bodies and Verhoeff–van Gieson stain re-
               then clobetasol dipropionate cream, 0.05%, twice daily for 8                vealed entrapped but intact elastic fibers within the sclerotic

        316    JAMA Dermatology March 2015 Volume 151, Number 3                                                                            jamadermatology.com

                                                      Copyright 2015 American Medical Association. All rights reserved.


Downloaded From: https://jamanetwork.com/ by Marilyn Thompson on 05/02/2019
                 Gadolinium-Associated Plaques                                                                                                    Case Report/Case Series Research



                 5. These patients experienced the onset of GAP roughly 3½                            patient 1 highlighted only a few blood vessels and scattered
                    years after exposure to gadolinium, which is comparable                           stromal cells.1,11 In some patients with NSF, CD68 and factor
                    with the 5-year delay in onset seen in the 1 other reported                       XIIIa stains have been strongly positive throughout the dermis.1
                    case of sclerotic bodies occurring in the absence of NSF.2                        In case 1, only the fibrocytes surrounding the sclerotic bodies
                    While previous authors have suggested that sclerotic bod-                         stained positively with CD68 and factor XIIIa.
                    ies may be a delayed finding in NSF, we believe the pres-                             Although calcifying sclerotic bodies could be misdiagnosed
                    ence of sclerotic bodies depends on the type of gadolinium                        as osteomas or calcinosis cutis, this is not a viable consideration
                    and the timing of onset depends on the date of gadolinium                         because dystrophic calcification produces irregular clumps of
                    exposure, not the date the patients develop NSF.                                  calcium of various sizes often present in the fibrous tract of fol-
                      Clearly our patients do not meet the criteria for NSF. Pa-                      licular structures that have been destroyed by trauma or infec-
                 tient 1 had pruritic, painful, burning erythematous plaques and                      tion. These are unlike the distinctive, rather uniform oval and
                 patient 2 had a solitary asymptomatic plaque. Both demon-                            round sclerotic bodies in GAP and NSF. Finally, these calcified
                 strated sclerotic bodies identical to those seen in NSF, but the                     structures are clinically unapparent.
                 clinical prerequisite for a diagnosis of this condition (renal dis-
                 ease) was not present in patient 1.10 Of course, it is possible that
                 the patient could have had transient renal dysfunction at the
                 time of gadodiamide administration. Neither patient pre-
                                                                                                      Conclusions
                 sented with the broad areas of induration, joint contractures,                       In summary, both multiple and solitary plaques in associa-
                 discrete plaques on the sclera, and “cobblestoning” that are                         tion with the distinctive histopathologic findings of sclerotic
                 typical of NSF.10 Finally, the histopathologic features of NSF                       bodies with various stages of calcification should lead to a con-
                 correlating with cutaneous induration were not present in these                      sideration of GAP and prompt questions about gadolinium ex-
                 cases. Whereas dendritic fibrocytes throughout the dermis and                        posure. This confluence of findings can occur in the absence
                 extending into interlobular fat septate typically stain strongly                     of renal disease (case 1) and with renal disease (case 2), but in
                 positive for CD34 and procollagen I in NSF, the CD34 stain in                        both cases, without evidence of NSF.


                 ARTICLE INFORMATION                                     histopathological presentation: a disorder of            8. Hershko K, Hull C, Ettefagh L, et al. A variant of
                 Accepted for Publication: August 1, 2014.               aberrant dermal remodeling. J Cutan Pathol. 2010;        nephrogenic fibrosing dermopathy with
                                                                         37(2):204-210.                                           osteoclast-like giant cells: a syndrome of
                 Published Online: November 12, 2014.                                                                             dysregulated matrix remodeling? J Cutan Pathol.
                 doi:10.1001/jamadermatol.2014.2660.                     2. Bhawan J, Perez-Chua TA, Goldberg L. Sclerotic
                                                                         bodies beyond nephrogenic systemic fibrosis.             2004;31(3):262-265.
                 Author Contributions: Drs Brodell and Gathings          J Cutan Pathol. 2013;40(9):812-817.                      9. Ruiz-Genao DP, Pascual-Lopez MP, Fraga S,
                 had full access to all the data in the study and take                                                            Aragüés M, Garcia-Diez A. Osseous metaplasia in
                 responsibility for the integrity of the data and the    3. Kartono F, Basile A, Roshdieh B, Schwimer C,
                                                                         Shitabata PK. Findings of osseous sclerotic bodies:      the setting of nephrogenic fibrosing dermopathy.
                 accuracy of the data analysis.                                                                                   J Cutan Pathol. 2005;32(2):172-175.
                 Study concept and design: Gathings, Brodell.            a unique sequence of cutaneous bone formation in
                 Acquisition, analysis, or interpretation of data: All   nephrogenic systemic fibrosis. J Cutan Pathol. 2011;     10. Girardi M, Kay J, Elston DM, Leboit PE, Abu-Alfa
                 authors.                                                38(3):286-289.                                           A, Cowper SE. Nephrogenic systemic fibrosis:
                 Drafting of the manuscript: Gathings, Santa Cruz.       4. Bhawan J, Swick BL, Koff AB, Stone MS. Sclerotic      clinicopathological definition and workup
                 Critical revision of the manuscript for important       bodies in nephrogenic systemic fibrosis: a new           recommendations. J Am Acad Dermatol.
                 intellectual content: Reddy, Santa Cruz, Brodell.       histopathologic finding. J Cutan Pathol. 2009;36         2011;65(6):1095, e7.
                 Administrative, technical, or material support:         (5):548-552.                                             11. Ortonne N, Lipsker D, Chantrel F, Boehm N,
                 Gathings, Reddy, Brodell.                               5. Grekin SJ, Holcomb MJ, Modi GM, Huttenbach            Grosshans E, Cribier B. Presence of CD45RO+
                 Study supervision: Brodell.                             YT, Poythress EL, Diwan AH. Lollipop lesions in          CD34+ cells with collagen synthesis activity in
                 Conflict of Interest Disclosures: Dr Brodell reports    nephrogenic systemic fibrosis mimicking a deep           nephrogenic fibrosing dermopathy: a new
                 receiving honoraria for presentations from Allergan,    fungal infection. J Cutan Pathol. 2012;39(11):981-984.   pathogenic hypothesis. Br J Dermatol. 2004;150
                 Galderma, and PharmaDerm, a division of Nycomed                                                                  (5):1050-1052.
                                                                         6. Penfield JG, Reilly RF Jr. What nephrologists
                 US Inc; consultant fees from Galderma Laboratories      need to know about gadolinium. Nat Clin Pract            12. Pryor JG, Scott GA. Nephrogenic systemic
                 USA; and fees for clinical trials from Genentech and    Nephrol. 2007;3(12):654-668.                             fibrosis: a clinicopathologic study of 6 cases. J Am
                 Janssen Biotech, Inc. No other disclosures were                                                                  Acad Dermatol. 2007;57(5):902-903.
                 reported.                                               7. Idée JM, Port M, Medina C, et al. Possible
                                                                         involvement of gadolinium chelates in the
                 REFERENCES                                              pathophysiology of nephrogenic systemic fibrosis:
                                                                         a critical review. Toxicology. 2008;248(2-3):77-88.
                 1. Deng A, Martin DB, Spillane A, et al. Nephrogenic
                 systemic fibrosis with a spectrum of clinical and




                 jamadermatology.com                                                                                        JAMA Dermatology March 2015 Volume 151, Number 3              319

                                                           Copyright 2015 American Medical Association. All rights reserved.


Downloaded From: https://jamanetwork.com/ by Marilyn Thompson on 05/02/2019
